Citation Nr: 0329729	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-12 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected gunshot wound to the left thigh, muscle group XIII, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for a service-
connected gunshot wound to the left thigh, muscle group XII, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for a service-
connected gunshot wound to the left elbow, muscle group VI, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for a service-
connected gunshot wound to the left elbow, muscle group V, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from August 1944 to August 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) from a July 2001 decision by the RO.  

A hearing was held before the undersigned Veterans Law Judge 
in Washington, D.C. in May 2003.  

The Board notes that, during the hearing, the veteran's 
representative pointed out that a claim for a left foot 
disability had been raised but not adjudicated in August 
1945.  This claim, raised in 1945 or not (the Board makes no 
finding in this regard), is referred to the RO for 
appropriate action.  

In addition, the veteran's representative raised a claim of 
clear and unmistakable error in an August 1945 RO decision 
which granted service connection for the gunshot wounds to 
the group V and VI muscles, assigning 10 percent evaluations 
for each.  This claim is also referred to the RO for 
appropriate action.  



REMAND

The veteran and his representative contend, in substance, 
that the veteran's service-connected gunshot wounds are more 
disabling than evaluated.  Upon a review of the record, the 
Board notes that the veteran has not been fully advised of 
the Veterans Claims Assistance Act of 2000 (or "VCAA").  

This legislation, codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A (West 2002).  

The VCAA also provides that upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that, during the May 2003 hearing, the 
veteran related that he received treatment at the VA clinic 
in Henderson, Nevada, and his representative has essentially 
indicated that all such records have not been associated with 
the claims folder.  

In this regard, the Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

It is noted that, prior to May 1, 2003, the Board's 
regulations provided that, if further evidence, clarification 
of the evidence, correction of a procedural defect, or any 
other action was essential for a proper appellate decision, a 
Veterans Law Judge could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2003).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV).  

The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, was inconsistent with 38 U.S.C.A. § 7104(a), 
because 38 C.F.R. § 19.9(a)(2) denies appellants "one review 
on appeal to the Secretary" when the Board considers 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration, 
and without having to obtain the appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it.  

It provided that the Board did not adjudicate the claim based 
on any new evidence it obtained unless the claimant waives 
initial consideration of such evidence by first-tier 
adjudicators in the Veterans Benefits Administration (VBA).  
VAOPGCPREC 1-03 (May 21, 2003).  

Based on this opinion, the Board continued, for a short time, 
to request development via the Board's EDU.  

Recently, in light of the Federal Circuit's decision and 
other policy considerations, VA determined that VBA would 
resume all development functions.  

In other words, aside from the limited class of development 
functions that the Board is statutorily permitted to carry 
out, see 38 U.S.C.A. §§  7107(b), 7109(a), all evidence 
development will be conducted at the RO level.  As such, the 
RO should take the appropriate steps to collect the above-
noted VA medical records and associate them with the record.  

The Board also points out that, subsequent to the most recent 
RO action in this matter, the veteran submitted additional 
evidence but has not waived RO consideration of this 
evidence.  

In view of all of the above, this matter is REMANDED for the 
following action:

1.  The RO should take appropriate steps 
to notify the veteran (and his 
representative) of the VCAA and ensure 
that all notification and development 
action required by the VCAA has been 
completed.  Specifically, the RO then 
should issue a letter providing the 
veteran with the notice required under 
38 U.S.C.A. § 5103 and informing him that 
the requested information and evidence 
must be received in the appropriate 
period of time; and, the RO should 
undertake any additional development it 
determines is required under 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).  

2.  The RO should take appropriate steps 
in order to obtain and associate with the 
record all outstanding medical records 
from the VA medical clinic in Henderson, 
Nevada.  If the requested records are not 
available, or the search for any such 
records otherwise yields negative results 
that fact should be noted in the 
veteran's claims file, and the veteran 
and his representative should be so 
notified.  

3.  Then, after providing the veteran and 
his representative with the appropriate 
time to submit additional evidence - see 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir., 
September 22, 2003)) - the RO should 
review all of the evidence of record, 
including any new evidence, and 
readjudicate the above listed claims on 
appeal.  If the benefits sought on appeal 
are not granted an appropriate 
Supplemental Statement of the Case should 
be furnished to the veteran and his 
representative.  They should also be 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



